DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
none of the qualifying prior art references of record, taken alone or in combination, disclose or reasonably suggest: a combination of elements as claimed in independent claim 11, including a platform synchronizer configured to synchronize operation of a platform-user microservice and a local-user microservice; an asset sequencer configured to persist user state data and identify next package-data assets for presentation; determining a location of the next package-data asset, wherein the next package-data asset is located external to the user microservice; and traversing the sandbox, with the asset retriever module, via a content query requesting the next package-data asset. Other independent claim 1 recites similar features. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Cited Prior Art
Martin et al. (US 2018/0129585 A1) teaches retrieval of data from a sandbox (par. [0050], Figs. 3A and 3B). However, Martin fails to teach the above-mentioned features as in the claimed invention.  
Belyaev (US 2017/0116411 A1) teaches retrieval of data from a sandbox (par. [0063], [0065], [0096], Fig. 2). However, Belyaev fails to teach the above-mentioned features as in the claimed invention.  
Hendrich et al. (US 2018/0136931 A1) teaches running a microservice container in a sandbox environment (par. [0051]). However, Hendrich fails to teach the above-mentioned features as in the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/OLEG SURVILLO/Primary Examiner, Art Unit 2442